17‐3837 
United States v. Keith 
                                                                                     
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                             

                                    SUMMARY ORDER 
                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 15th day of March, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE, 
                   JOHN M. WALKER, JR., 
                   DENNIS JACOBS, 
                            Circuit Judges. 
                                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA, 
                            Appellee, 
 
                   v.                                                   17‐3837 
 
DAVID KEITH, 
                            Defendant‐Appellant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

                                                           1 
FOR APPELLEE:                                  Matthew Podolsky, Assistant United 
                                               States Attorney (Sarah K. Eddy, 
                                               Assistant United States Attorney, of 
                                               counsel), for Geoffrey S. Berman, 
                                               United States Attorney for the 
                                               Southern District of New York, New 
                                               York, NY. 
 
FOR APPELLANT:                                 Bruce R. Bryan, Syracuse, NY; David 
                                               Keith, pro se, Tuscon, AZ (on 
                                               submission). 
        
        
       Appeal from an order of the United States District Court for the Southern 
District of New York (Nathan, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the appeal is DISMISSED in part and the 
judgment of the district court is AFFIRMED.   
        
       Defendant‐Appellant David Keith pleaded guilty in the United States 
District Court for the Southern District of New York (Nathan, J.) to sexual 
exploitation of a child in violation of 18 U.S.C. §§ 2251(a) and (e); receipt and 
distribution of child pornography in violation of 18 U.S.C. §§ 2252(a)(1), (a)(2)(B), 
and (b)(1); possession of child pornography in violation of 18 U.S.C. 
§§ 2252(a)(5)(B) and (b)(2); and false statements in violation of 18 U.S.C. 
§ 1001(a)(2).    On appeal, Keith argues that his conviction must be vacated 
because his guilty plea was involuntary, and in the alternative that his 168‐year 
sentence must be vacated because it is substantively unreasonable.    We assume 
the parties’ familiarity with the underlying facts, the procedural history, and the 
issues presented for review. 
 
       In November 2015, the Federal Bureau of Investigation was in the midst of 
an investigation seeking to identify individuals using Tor, software that helps 

                                          2 
users communicate anonymously on the internet, to access child pornography.   
During the investigation, the FBI detected child pornography being downloaded 
to a computer with an IP address corresponding to the physical address at which 
Keith resided.    The FBI executed a search warrant at the residence on November 
17, 2015, and seized items including computers.    During the search, Keith 
voluntarily spoke with law enforcement agents and admitted that he had 
downloaded and viewed child pornography.    Upon searching Keith’s 
computers, law enforcement agents found extensive amounts of child 
pornography, as well as images and videos of Keith sexually assaulting young 
girls. 
         
        At a hearing on November 29, 2016, the district court accepted Keith’s 
guilty plea pursuant to a written plea agreement.    In the plea agreement, the 
government and Keith disagreed as to the applicability of certain statutory 
sentencing enhancements affecting the mandatory minimum and maximum 
sentences for three of the charges.    The plea agreement stipulated that the 
applicable United States Sentencing Guidelines (the “Guidelines”) recommended 
a sentence of 168 years’ imprisonment if the district court ruled that the 
sentencing enhancements applied (as the government argued), or 108 years’ 
imprisonment if the court ruled that the enhancements did not apply (as Keith 
argued).    In a May 16, 2017 order, the district court adopted the government’s 
view and denied Keith’s motion to preclude application of the sentencing 
enhancements.    Keith was sentenced principally to 168 years’ imprisonment. 
         
        1.    Keith moved to withdraw his guilty plea on the ground that his 
counsel failed to investigate or advise him regarding a potential motion to 
suppress evidence stemming from law enforcement’s use of a network 
investigative technique (“NIT”) to locate individuals accessing child 
pornography‐‐a search that yielded probable cause for the subsequent search of 
Keith’s home.    The district court denied Keith’s motion to withdraw his plea on 
August 13, 2017.     
         
        Keith argues that the warrant that authorized the NIT search (the “NIT 
warrant”) was invalid because the magistrate judge lacked authority to issue a 
warrant permitting the seizure of property outside of her district.    He further 
 
                                           3 
argues that the NIT warrant violated the Fourth Amendment’s requirement that a 
warrant particularly describe the place to be searched and lacked probable cause. 
 
        “Ineffective assistance of counsel during plea negotiations can invalidate a 
guilty plea and make granting withdrawal appropriate, to the extent that the 
counsel’s deficient performance undermines the voluntary and intelligent nature 
of defendant’s decision to plead guilty.”    United States v. Arteca, 411 F.3d 315, 
320 (2d Cir. 2005).    To successfully demonstrate ineffective assistance, Keith must 
make “an affirmative showing that 1) counsel’s performance fell below an 
objective standard of reasonableness according to prevailing professional norms, 
and 2) it is reasonably likely that prejudice occurred‐‐i.e., that but for counsel’s 
unprofessional errors, the result of the proceeding would have been different.”   
Id. (citing Strickland v. Washington, 466 U.S. 668, 687‐96 (1984)).    “To satisfy the 
second prong of Strickland in the context of plea negotiations, the defendant must 
show that there is a reasonable probability that were it not for counsel’s errors, he 
would not have pled guilty and would have proceeded to trial.”    Id.     
 
        “We review a district court’s decision to deny a motion to withdraw a plea 
for abuse of discretion,” a “stringent” standard reflecting society’s “strong interest 
in the finality of guilty pleas.”    United States v. Doe, 537 F.3d 204, 211 (2d Cir. 
2008) (internal quotation marks omitted).    However, “[a] district court’s 
determination of a claim of ineffective assistance is a mixed question of law and 
fact and is reviewed de novo.”    Arteca, 411 F.3d at 320. 
 
        To support the argument that his counsel acted unreasonably by failing to 
investigate or advise him regarding a possible motion to suppress evidence 
stemming from the NIT warrant, Keith points to decisions by two circuits that the 
NIT warrant violated the Federal Rules of Criminal Procedure.    See United States 
v. Werdene, 883 F.3d 204 (3d Cir. 2018); United States v. Horton, 863 F.3d 1041 
(8th Cir. 2017).    However, he concedes that both courts, as well as every other 
circuit to have addressed the issue, ruled that suppression is inappropriate 
because officers acted in good‐faith reliance on the NIT warrant.    He likewise 
concedes that numerous district courts have concluded that the NIT warrant did 
not violate the Fourth Amendment.    While many of those cases were decided 
after the deadline for defense motions in this case, the overwhelming authority 
 
                                            4 
rejecting such motions to suppress demonstrates that it was not objectively 
unreasonable for Keith’s counsel to forgo investigating and advising Keith 
regarding such a motion.    Moreover, there is no basis for a claim that Keith 
would have decided to proceed to trial rather than plead guilty if the motion had 
been made, because the district court stated that if Keith had filed such a motion, 
“the Court would [have] reject[ed] it as without merit.”    App. 189. 
        
       Accordingly, because Keith has failed to show that his counsel’s “deficient 
performance undermine[d] the voluntary and intelligent nature of [his] decision 
to plead guilty,” Arteca, 411 F.3d at 320, the district court did not abuse its 
discretion in denying his motion to withdraw his guilty plea. 
        
       2.     With one inapplicable exception, Keith agreed in the plea agreement 
to waive a direct appeal of any aspect of his conviction or of any sentence equal to 
or below the stipulated Guidelines recommendation.    Keith argues that the 
waiver is unenforceable to bar an appeal of his sentence because: a 168‐year 
sentence is “extreme” and lacks a reasonable relationship to the sentence Keith 
expected; his claim that his counsel was ineffective at sentencing cannot be 
waived; and the waiver was not knowing and voluntary because he did not 
understand that his sentence could be influenced by “suspect” Guidelines.   
 
       “Waivers of the right to appeal a sentence are presumptively enforceable.”   
United States v. Arevalo, 628 F.3d 93, 98 (2d Cir. 2010).    “Knowing and voluntary 
appellate waivers included in plea agreements must be enforced because, if they 
are not, the covenant not to appeal becomes meaningless and would cease to have 
value as a bargaining chip in the hands of defendants.”    Id.    (internal quotation 
marks omitted).    Accordingly, “[w]e have regularly enforced knowing and 
voluntary waivers . . . that waive the right to appeal a sentence within (or below) 
an agreed guideline range,” although we have acknowledged that such waivers 
do not “relinquish appellate rights in every circumstance.”    United States v. 
Goodman, 165 F.3d 169, 174 (2d Cir. 1999) (internal quotation marks and 
emphasis omitted).          
 
 

 
                                         5 
       The record demonstrates that Keith knowingly and voluntarily waived the 
right to appeal the sentence he received.    During Keith’s plea colloquy with the 
district court, the court asked Keith whether he fully understood that “[o]ne of the 
features of [his] agreement with the government” was that “under the defense’s 
view the guideline sentence is 108 years, and under the government’s view, the 
guideline sentence is 168 years,” App. 93, and understood that, depending on 
how the disputed sentencing enhancements were resolved, his “stipulated 
guideline sentence will either be 108 years or 168 years,” App. 95, and that he was 
waiving his “right to appeal or otherwise try to challenge any sentence that is 168 
years or less,” App. 96.    Keith verbally confirmed his understanding of the 
court’s statements.     
 
       In United States v. Hernandez, 242 F.3d 110 (2d Cir. 2001), we “suggested 
that a plea agreement containing a waiver of the right to appeal is not enforceable 
where the defendant claims that the plea agreement was entered into without 
effective assistance of counsel.”    Id. at 113‐14.    But Keith’s challenges to his 
sentence do not allege ineffectiveness at the time he entered into the plea 
agreement; instead, they allege that his counsel was ineffective at sentencing.   
We have “emphatically reject[ed] [the] contention” that an appeal waiver “should 
not bar consideration of [an] appeal because counsel was ineffective not at the 
time of the plea, but at sentencing.”    United States v. Djelevic, 161 F.3d 104, 107 
(2d Cir. 1998). 
 
       Finally, Keith claims that his appeal waiver was not knowing and 
voluntary because the district court did not inform him that courts have raised 
concerns with the Guidelines applicable to child pornography crimes.    But he 
offers no support for the contention that courts have an obligation to inform 
defendants of criticisms of the Guidelines.    Federal Rule of Criminal Procedure 
11, which governs the acceptance of pleas, requires no such thing. 
 
       Accordingly, Keith’s challenge to the substantive reasonableness of his 
sentence, and his pro se arguments that the warrant that authorized the search of 
his home was invalid, are barred by the appeal waiver and must be dismissed. 
 

 
                                         6 
       We  have  considered  Keith’s  remaining  arguments  and  conclude  they  are 
without merit.    The appeal is therefore DISMISSED in part and the judgment of 
the district court is AFFIRMED. 
 
                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




 
                                         7